                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   4:08CR3165

       vs.
                                                                RELEASE ORDER
JOHN CURTIS POHLMAN,

                       Defendant.



       The defendant is released subject to the following:

       1)     The defendant shall appear at his revocation hearing scheduled for December
              18, 2019 at 12:30 p.m. before the Honorable Richard G. Kopf, in Courtroom
              2, United States Courthouse and Federal Building, 100 Centennial Mall
              North, Lincoln, Nebraska.


       2)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing.



October 16, 2019.


                                                    BY THE COURT:
                                                    s/ Richard G. Kopf
                                                    United States Senior Judge
